YORK, P. J., Dissenting.
I dissent, for the reason that the instant action is one brought to fix and determine the amount of damages sustained by reason of the issuance of a temporary restraining order referred to in the bond, and is the only means that the plaintiff has to have the said superior court finally determine that the plaintiff in the injunction suit was not entitled to said order. It is also the only method whereby the plaintiff herein can have fixed and determined the damages which were sustained by reason of the issuance of said injunction pendente lite. The amount of the damage so alleged was for damages which accrued prior to the bringing of this particular action, and although the words “finally decide” were used in the bond, we cannot read into them a limitation that such a decision must be made in the action in which the injunction was issued.
*8Many times a defendant would suffer great damage if the action were not dismissed within a given time, and the fact that a defendant in an action might consent to the dismissal of the suit against him should not prevent his recovery if a court having jurisdiction of the subject-matter and the parties finally determines that the injunction was wrongfully issued and damages were sustained thereby prior to such dismissal.